           Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 1 of 23



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION



 UNITED STATES OF AMERICA,                     Cause No. CR 06-28-BLG-SPW
                                                          CV 17-33-BLG-SPW
                 Plaintiff/Respondent,

           vs.                              ORDER DENYING § 2255 MOTION
                                             AND GRANTING CERTIFICATE
 GREGORY R. BOYD,                                  OF APPEALABILITY


                 Defendant/Movant.



      On February 23, 2017, the Ninth Circuit Court of Appeals granted

Defendant Gregory Boyd leave to file in this Court a second motion to vacate, set

aside, or correct his sentence under 28 U.S.C. § 2255. The United States has filed

an amended answer and Boyd a reply. The United States also clarified an issue in

the record. See Order(Doc. 285); U.S. Resp. to Order(Doc. 288). The parties

have worked together to identify exculpatory and impeaching information that was

in the United States' possession at the time of Boyd's trial. The Court is prepared

to rule.


       At the time oftrial in 2007, Boyd was 24 years old. A jury convicted him of

a drug conspiracy and a firearms offense. Based on two prior convictions for drug

offenses committed in Contra Costa County, California, in May and August 2002,

Boyd was designated a career offender and sentenced to serve 420 months in
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 2 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 3 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 4 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 5 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 6 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 7 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 8 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 9 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 10 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 11 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 12 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 13 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 14 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 15 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 16 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 17 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 18 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 19 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 20 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 21 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 22 of 23
Case 1:06-cr-00028-SPW Document 289 Filed 03/22/21 Page 23 of 23
